Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high density" in claim 2 is a relative term which renders the claim indefinite.  The term "high density" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, any energy source will meet the claimed limitation.
Claim 12 recites the limitation "both the first and particulate second materials".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the claim will be treated as depending from claim 10 and requiring “the first and second materials of the particulate body”.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smiljanic (US 2011/0095198) in view of Umeya (US 5489449).
	Regarding Claims 1, 5-6, and 13-14, Smiljanic teaches a method of making a particulate for an additive manufacturing technique ([0005]).  Smiljanic teaches composite particles including carbon, carbon nanotubes, and metal ([0052]).  Smiljanic teaches the process being a CVD method ([0054]).  Smiljanic teaches the objects having desirable mechanical, thermal, magnetic, and/or electrical properties ([0068]).  Smiljanic does not explicitly teach a method as claimed having a gaseous precursor; however, Umeya teaches a method of making a composite particulate having improved sintering properties comprising: receiving particulate at a CVD reactor, flowing a hydrocarbon gas into the CVD reactor, decomposing the hydrocarbon gas in the CVD reactor, and depositing a carbonaceous coating on the particulate using a product of the decomposed hydrocarbon gas (Example 3, col. 3 ln. 36-65).   It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Smiljanic to include a method, as taught in Umeya, because it is a known method of producing metal/carbon composite particles having controlled sintering properties in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the product of Smiljanic with a method as taught in Umeya.
	The combined references do not explicitly teach the reflectivity, electrical resistivity, or thermal conductivity of the coating and the underlying particulate body; however, Smiljanic teaches the claimed core metals and carbon coatings ([0051]-[0054]).  Umeya teaches the claimed core metals and carbon coating (col. 2 ln. 36-65).  Umeya teaches the claimed method, as discussed above.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are 
	Regarding Claims 2, 4, and 11, Smiljanic teaches receiving coated particulate at an additive manufacturing apparatus, and fusing the coated particulate into a layer of an article using an energy source ([0061]-[0062]).
	Regarding Claims 3 and 7, wherein depositing the carbonaceous coating on the particulate includes depositing a carbonaceous material including carbon nanotubes on a surface of the particulate in the CVD reactor ([0051-0052]).
	Regarding Claims 12, The combined references do not explicitly teach the reflectivity, electrical resistivity, or thermal conductivity of the coating and the underlying particulates; however, Smiljanic teaches the claimed core metals, including alloys, and carbon coatings ([0022], [0051]-[0054]).  Umeya teaches the claimed core metals, including alloys, and carbon coating (col. 2 ln. 36-65).  Umeya teaches the claimed method, as discussed above.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smiljanic (US 2011/0095198) in view of Umeya (US 5489449) as applied to claims 1-9 and 11-14 above, and further in view of Fuwa (US 2011/0123383).
	Regarding Claim 15, The combined references do not explicitly teach a copper and phosphorus alloy; however, Fuwa teaches a copper and phosphorus alloy being suitable for use as a particle of an additive manufacturing process ([0057]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle of the combined references to be a particle as taught in Fuwa, because Fuwa teaches it is a known particle for use in additive manufacturing processes and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the product of the combined references with particles as taught in Fuwa.

Response to Arguments
Applicant’s arguments, see amendments, filed 2/25/2021, with respect to the abstract and claim objections have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see amendments, filed 2/25/2021, with respect to a portion of the Section 112 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's other arguments filed 2/25/2021 have been fully considered but they are not persuasive.
Applicant argues one having ordinary skill in the art of additive manufacturing and related systems would know what relative terms like “high density” would mean in the context of energy sources used for additive manufacturing.  In response to applicant’s argument, the metes and bounds of the claim are not clearly set forth because it is unclear which density would fall within the scope of the claim and which density would not be encompassed by the claim.
Applicant argues both claims now positively recite that the first and second particulate materials are separate, i.e. not alloyed together. Applicant argues no reference has been alleged to disclose this limitation.  In response to applicant’s argument, an alloy is a mixture of two or more distinct, i.e. separate, metals.  Contrary to applicant’s argument, “separate” does not exclude an alloy particle.  Furthermore, Applicant’s disclosure at pg. 8 ln. 8-11 teaches the second material being “a trace amount of alloyed contaminate”.
Applicant argues Smiljanic does not disclose any of 1) the particulate body includes a first material and a second material separate from the first material, or 2) the resistivity and conductivity of the first and second particulate materials relative to the coating, as recited in claims 1 and 13. Applicant argues the Examiner’s argument that inherent properties will naturally follow when a reference discloses the materials used, falls short. Applicant argues Umeya does not appear to provide any 
	Applicant argues the dependent claims have the same deficiencies and the other references do not cure the deficiencies; however, this is not convincing as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712